PEEK, J.
As in the case of People v. Martin, this day decided by this court and reported ante at page 340 [177 P.2d 813], this is an appeal from an order denying defendant’s motion for a writ of coram ñoñis. McCullough, as did his codefendant Martin, pleaded guilty to burglary in the second degree and admitted two prior convictions as charged in the information. He was adjudged to be an habitual criminal and sentenced accordingly.
At approximately the same time as the filing of the petition for a like writ in the Martin case defendant herein made a similar motion, and from the order denying the same he too has appealed. The grounds upon which the motion was made and the contentions advanced on appeal are substantially the same as those urged by Martin in his appeal, and which we have held to be without merit. Por a discussion thereof reference is hereby made to that opinion.
Although the matter was mentioned in the brief of the appellant in the Martin case, no issue was made of it therein, but in the present case defendant presses the assertion that the person whose name appears in the reporter’s transcript as the prosecuting attorney who represented the People at the hearing of the motion for the writ was not a person authorized to practice law in the State of California. From an examination of the record it appears that this contention is based on nothing more than the fact that the name of the prosecuting attorney was misspelled in the reporter’s transcript on appeal. This being so, the matter requires no further consideration. Clerical misprisions in a reporter’s transcript which do not affect the substantial right of a party should be disregarded. (People v. Marr, 44 Cal.App.2d 760, 761 [113 P.2d 22].)
The order is affirmed.
Adams, P. J., and Thompson, J., concurred.